10/5/2019                     Case 1:19-cv-09236Bitcoin Isn't the World's
                                                    Document              Most-Used
                                                                       1-23         Cryptocurrency
                                                                                Filed    10/06/19  - Bloomberg
                                                                                                         Page 1 of 4

    Cryptocurrencies

    The World’s Most-Used Cryptocurrency Isn’t
    Bitcoin
    By Olga Kharif
    September 30, 2019, 8:00 PM EDT
    Updated on October 1, 2019, 7:42 AM EDT

        Controversial stablecoin tops Bitcoin in dollar trading volume
        Opaque nature favored by traders raises regulator concerns




            Why Tether Probably Tops Bitcoin as Most Used
            Cryptocurrency




                                                                             B

    Why Tether Probably Tops Bitcoin as Most Used Cryptocurrency


    What’s the world’s most widely used cryptocurrency? If you think it’s Bitcoin, which accounts for
    about 70% of all the digital-asset world’s market value, you’re probably wrong.


    While concrete ﬁgures on trading volumes are hard to come by in this often murky corner of
    ﬁnance, data from CoinMarketCap.com show that the token with the highest daily and monthly
    trading volume is Tether, whose market capitalization is more than 30 times smaller. Tether’s
    volume surpassed that of Bitcoin’s for the ﬁrst time in April and has consistently exceeded it
    since early August at about $21 billion per day, the data provider says.




https://www.bloomberg.com/news/articles/2019-10-01/tether-not-bitcoin-likely-the-world-s-most-used-cryptocurrency      1/4
10/5/2019          Case 1:19-cv-09236Bitcoin Isn't the World's
                                         Document              Most-Used
                                                            1-23         Cryptocurrency
                                                                     Filed    10/06/19  - Bloomberg
                                                                                              Page 2 of 4
    With Tether’s monthly trading volume about 18% higher than that of Bitcoin, it’s arguably the
    most important coin in the crypto ecosystem. Tether’s also one of the main reasons why
    regulators regard cryptocurrencies with a wary eye, and have put the breaks on crypto
    exchange-traded funds amid concern of market manipulation.


    “If there is no Tether, we lose a massive amount of daily volume -- around $1 billion or more
    depending on the data source,” said Lex Sokolin, global ﬁnancial technolo y co-head at
    ConsenSys, which oﬀers blockchain technolo y. “Some of the concerning potential patters of
    trading in the market may start to fall away.”


    Coins With Biggest Daily Trading Volumes
    In billions of U.S. dollars
    Source: CoinMarketCap.com
    Values as of Sept. 27, 2019


    Tether is the world’s most used stablecoin, a category of tokens that seek to avoid price
    ﬂuctuations, often through pegs or reserves. It’s also a pathway for most of the world’s active
    traders into the crypto market. In countries like China, where crypto exchanges are banned,
    people can pay cash over the counter to get Tethers with few questions asked, according to
    Sokolin. From there, they can trade Tethers for Bitcoin and other cryptocurrencies, he said.


    “For many people in Asia, they like the idea that it’s this oﬀshore, opaque thing out of reach of
    the U.S. government,” said Jeremy Allaire, chief executive oﬃcer of Circle, which supports a rival
    stablecoin called USD Coin. “It’s a feature, not a problem.”


    Read more: A QuickTake explains the allure of stablcoins


    Tether, which is being sued by New York for allegedly commingling funds including reserves,
    says using a know-your-customer form and approval process is required to issue and redeem the
    coin.


    Asian traders account for about 70% of all crypto trading volume, according to Allaire, and
    Tether was used in 40% and 80% of all transactions on two of the world’s top exchanges, Binance
    and Huobi, respectively, Coin Metrics said earlier this year.


    Many people don’t even know they use Tether, said Thaddeus Dryja, a research scientist at the
    Massachusetts Institute of Technolo y. Because traditional ﬁnancial institutions worry that they
    don’t sniﬀ out criminals and money launderers well enough, most crypto exchanges still don’t


https://www.bloomberg.com/news/articles/2019-10-01/tether-not-bitcoin-likely-the-world-s-most-used-cryptocurrency   2/4
10/5/2019         Case 1:19-cv-09236Bitcoin Isn't the World's
                                        Document              Most-Used
                                                           1-23         Cryptocurrency
                                                                    Filed    10/06/19  - Bloomberg
                                                                                             Page 3 of 4
    have bank accounts and can’t hold dollars on behalf of customers. So they use Tether as a
    substitute, Dryja said.


    “I don’t think people actually trust Tether -- I think people use Tether without realizing that they
    are using it, and instead think they have actual dollars in a bank account somewhere,” Dryja said.
    Some exchanges mislabel their pages, to convey the impression that customers are holding
    dollars instead of Tethers, he said.


    Tether's Market Cap Balloons
    In U.S. dollars
    Source: CoinMarketCap.com


    The way Tether is managed and governed makes it a black box. While Bitcoin belongs to no one,
    Tether is issued by a Hong Kong-based private company whose proprietors also own the Bitﬁnex
    crypto exchange. The exact mechanism by which Tether’s supply is increased and decreased is
    unclear. Exactly how much of the supply is covered by ﬁat reserves is in question, too, as Tether
    is not independently audited. In April, Tether disclosed that 74% of the Tethers are covered by
    cash and short-term securities, while it previously said it had a 100% reserve.


    The disclosure was a part of an ongoing investigation into Tether by the New York Attorney
    General, which accused the companies behind the coin of a coverup to hide the loss of $850
    million of comingled client and corporate funds.


    John Griﬃn, a ﬁnance professor at the University of Texas at Austin, said that half of Bitcoin’s
    runup in 2017 was the result of market manipulation using Tether. Last year Bloomberg reported
    that the U.S. Justice Department is investigating Tether’s role in this market manipulation.


    Convenience Versus Risk

    “Being controlled by centralized parties defeats the entire original purpose of blockchain and
    decentralized cryptocurrencies,” Griﬃn said. “By avoiding government powers, stablecoins place
    trust instead in the hands of big tech companies, who have mixed accountability. So while the
    idea is great in theory, in practice it is risky, open to abuse, and plagued by similar problems to
    traditional ﬁat currencies.”


    On the other hand, because Tether is key to their growth, many crypto exchanges would likely be
    willing to bail it out if needed, said Dan Raykhman, who is developing a platform for issuing
    digital assets and used to be head of trading technologies for Galaxy Digital.

https://www.bloomberg.com/news/articles/2019-10-01/tether-not-bitcoin-likely-the-world-s-most-used-cryptocurrency   3/4
10/5/2019           Case 1:19-cv-09236Bitcoin Isn't the World's
                                          Document              Most-Used
                                                             1-23         Cryptocurrency
                                                                      Filed    10/06/19  - Bloomberg
                                                                                               Page 4 of 4
    “There’s this implicit support from all these exchanges to help Tether stay aﬂoat,” he said.


    While dozens of stablecoins have come out in the past year, many of them independently audited
    and regulated, Tether remains the favorite, by far.


    “Tether has been around since 2014 -- ancient antecedents in crypto --and has retained its value,”
    said Aaron Brown, an investor and a writer for Bloomberg Opinion. “I don’t say it’s perfect, but
    its convenience outweighs its risk for many people.”


    In this article
        0424410D
        UNIVERSITY OF TEXAS AT AUSTI
        Private Company



                                                     Terms of Service Trademarks Privacy Policy
                                                      ©2019 Bloomberg L.P. All Rights Reserved
                                            Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2019-10-01/tether-not-bitcoin-likely-the-world-s-most-used-cryptocurrency   4/4
